DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Status of Application
Receipt of the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/15/2022, is acknowledged.  
Applicant has previously elected the invention of Group I, claims 23-34, drawn to a method of forming a porous material by using solid water-soluble salt particles and a polymeric binder.  
Claims 23-45, 47 and 48 are pending in this action.  Claim 46 has been cancelled previously.  Claims 23-32, 34-45, 47-48 have been amended.  Claims 35-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 23-34, 47 and 48 are currently under consideration.
Any rejection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of objection and/or rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2018/062595, filed November 27, 2018, which claims benefit of provisional U.S. Application No. 62/591,336, filed November 28, 2017.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-34, 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claim 23 discloses a method of forming a porous three-dimensional (3D) material comprising (i) forming a 3D object from a viscous composition comprising a solid content comprising water-soluble salt particles and a polymer; (ii) exposing the 3D object to a salt-hydrating solution to hydrate said salt particles, but not to dissolve them; (iii) dissolving the hydrated salt particles forming the porous 3D material that is unclear.  In the present case, as stated previously (see Advisory Action filed 03/06/2022), the newly introduced limitation "forming a 3D object from a viscous composition" is unclear.  Can it be a droplet of viscous composition, or gel?  In this case, it is unclear how the particles in said 3D objects can be hydrated by exposing said 3D object to a salt hydrating solution.  Clarification is required.
In response to applicant’s arguments that instant specification refers to 3D objects as “including fibers, film, and coatings made from the materials”, it is noted that the instant claims disclose “a method of forming a porous 3D material”.  The instant specification teaches “forming porous materials and 3D objects, including fibers, films and coatings made from the materials” (Para. 0018 in US 2020/0353129).  Therefore, it is unclear what is claimed – a method of forming a porous 3D material, OR a method of forming 3D objects made from porous 3D material.  Further, as stated previously, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claim 23 was interpreted as best understood as “A method of forming a porous three-dimensional (3D) material, the method comprising:  (i) preparing a composition having a viscosity of 25-100 Pa*s and comprising a solids content, the solids content comprising: solid particles, at least some of which are water-soluble salt particles; and a polymer, the polymer acting as a binder for holding the solid particles together; wherein the solid particles are at least about 20 vol.% of the solids content;  (ii) extruding said composition to form a solid 3D object;  (iii) after the forming the 3D object step, hydrating the water-soluble salt particles by exposing the solid 3D object to a salt-hydrating solution, wherein the water-soluble salt particles do not dissociate but undergo an increase in volume due to hydration; and  (iv) after the hydrating step, dissolving at least a portion of the hydrated, water-soluble salt particles in water, thereby forming the porous 3D material.
Claims 24-45, 47 and 48 are rejected as being dependent on rejected independent claim 23 and failing to cure the defect.

Response to Arguments
Applicant's arguments, filed on 06/15/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Applicant is advised to clarify the claim language and/or the claimed method to place the application in conditions for allowance.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, applicant discloses a method of forming a porous material comprising the steps of: (a) providing a composition having a viscosity of 25-100 Pa*s and comprising a solvent; a polymer binder that is soluble in the solvent; and at least 20 vol. % of solid particles that are insoluble in the solvent, and wherein at least portion of said solid particles are water-soluble salt particles;  (b) extruding said composition to form a solid 3D object; (c) exposing said solid 3D object to a salt-hydrating solvent to hydrate said water-soluble salt particles, but not dissolve them;  further (c) exposing said solid 3D object comprising said hydrated water-soluble particles to water to dissolve at least a portion of said hydrated, water-soluble salt particles;  and finally (d) drying said 3D object by lyophilization to form the porous 3D material.  Applicant teaches that said approach (i.e., separating steps of hydrating and dissolution of salt particles) allows providing porous 3D material having open pores that are larger than original salt particles. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615